Citation Nr: 1617712	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to July 1979.  He had subsequent Naval Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The February 2013 rating decision, in relevant part, denied service connection for tinnitus. 

The May 2013 rating decision, in relevant part, granted service connection for PTSD with alcohol and polysubstance dependence with an evaluation of 30 percent, effective November 30, 2011.

The Veteran submitted additional evidence after the May 2014 statement of the case.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1), (2)  (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, lay evidence of unemployability due to service-connected PTSD was submitted at the VA examinations.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.


This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals additional VA treatment records dated from March 2003 to January 2012.

The issues of entitlement to service connection for tinnitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Board finds that, for the entire appeal period, the Veteran's PTSD is primarily manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: suicidal ideation; depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of short-term memory; impairment of concentration; impairment of insight and judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; difficulty in establishing and maintaining effective work and social relationships; irritability; anger; nightmares; flashbacks; exaggerated startle response; avoidance; isolation; mood swings; and GAF scores of 25, 55-60, 55, 60, and 60.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's claim for a higher rating for PTSD arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The notice requirements were accomplished by a letter sent in December 2012, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other records that have not been requested or obtained. 

Regarding the Veteran's claim for entitlement to an initial rating in excess of 30 percent for PTSD, the Veteran was afforded a VA examination in January 2013.  The Board finds that the VA examination is adequate because the examiner conducted a clinical evaluation, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

PTSD

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, to include PTSD, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit  has held, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Background

VA treatment records dated December 2002 to August 2014 show that the Veteran reported being agitated easily and watchful of others, and having bad dreams.  The Veteran also reported nightmares, flashbacks and angry outbursts.  The Veteran routinely reported and was diagnosed with major depression, anxiety, bipolar disorder, substance abuse and related mood disorder, and PTSD.  The Veteran was noted as having poor judgment, and not willing or able to maintain employment.  The Veteran has had two suicide attempts, both by drug overdose.  The Veteran suffered through several periods of homelessness and unemployment.  The Veteran was repeatedly noted as oriented to person, place, time, and situation.  The Veteran's speech was within normal limits, eye contact fair, his behavior was fair, and his appearance was neat and clean.  The Veteran was noted as alert.  His thought process was noted as normal.  There were no gross abnormal movements.  In January 2013 the Veteran reported that he was easily startled and on edge when people are close behind him.  Since 2012, the Veteran has been engaged with multiple intensive outpatient treatment programs addressing housing, vocational rehabilitation, mental health, and substance abuse concerns.  In January 2013, the Veteran reported that he was married and divorced three times, and that he distances himself from others and social situations.  The Veteran also reported that his girlfriend at the time received a restraining order against him after a violent confrontation.  In August 2014 the Veteran reported being unable to complete a graduate program due to concentration issues, anxiety, and other executive function and stress management issues.  The Veteran reported that he struggled with retention and memory beyond short-term.  The Veteran also reported that he is on good terms with his ex-wife and two children.  VA treatment records also revealed GAF scores of 25, 55-60, 55, 60, and 60.

VA treatment records dated December 2002 reveal that the Veteran sought treatment for depression.  The Veteran reported using crack, heroin, and drinking one to one-and-one-half fifths of vodka.  The Veteran also reported suicidal ideation that manifested as thoughts of harming himself by "wrecking his car or overdosing."

VA treatment records dated May 2005 reveal that the Veteran was severely depressed and suicidal.  The physician noted episodic use of cocaine, alcohol, opiates, and cannabis.  The Veteran reported stress of chronic mental illness, financial problems, relationship issues, relocation, and sporadic employment.  The Veteran was noted as having low self-esteem, being oversensitive, and having no leisure activities or hobbies.  The Veteran was also noted as displaying poor concentration, having poor insight and judgment, and not being able or willing to work.  VA treatment records revealed a GAF score of 25.

VA treatment records dated November 2011 report that the Veteran was taking drugs and was suicidal.  The Veteran reported that his girlfriend received a restraining order against him after she attacked him and he began defending himself.  The Veteran also reported alcohol abuse, use of Percocet, oxycodone, Vyvanse, cannabis, and cocaine.  The Veteran stated that he experienced sexual molestation in service, and that it was "messing him up."  The Veteran stated that he felt guilty because he failed to report the incidence of molestation and the molester continued to harm others.  The Veteran reported past episodes of hearing voices.  The Veteran was noted as oriented and alert, having good personal hygiene, nutritional status, judgment, and speech.  VA treatment records revealed a GAF score of 55-60.

VA treatment records dated January 2012 through March 2012 show that the Veteran reported depression, anxiety, racing thoughts, and having nightmares.  The Veteran stated that he had problems with prescription pain medication, "other substances," and alcohol.  The Veteran also reported that he was not sleeping well, waking up approximately three or four hours after falling asleep.  The Veteran attributed his conditions to military sexual trauma (MST).  When asked about MST, the Veteran "became tearful and stated that he has for more than 35 years found it extremely difficult to discuss."  The Veteran reported that after discharge from the Navy, he was married and divorced three times.  The Veteran stated that he has two children who were living in Florida with his ex-wife, and that he has a good relationship with his ex-wife.  It was noted that the Veteran was unemployed and homeless, and living in domiciliary care.  The Veteran reported that he worked as a union pipefitter but was laid off.  The Veteran's mood was noted as abnormal.  The Veteran was repeatedly noted as oriented to person, place, time, and situation.  The Veteran's speech was within normal limits, his eye contact was fair, and his behavior was fair.  His appearance was neat and clean.  The Veteran denied suicidal or aggressive tendencies.  The Veteran was noted as alert.  His thought process was noted as normal.  There were no gross abnormal movements.  VA treatment records revealed GAF scores of 55 and 60.

The Veteran was afforded a VA examination in January 2013.  The examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.   PTSD symptoms included anxiety and chronic sleep impairment due to MST.  The Veteran reported repeated in-service sexual assault from his superior, a Chief Petty Officer, "who was chief of the boat" during the Veteran's Naval career.  Specifically, the Veteran stated that he was forced to perform overt sexual acts on the Chief Petty Officer, repeatedly and frequently, during the midnight watch.  The Veteran also stated that the Chief Petty Officer sexually molested and also attempted to perform overt sexual acts on the Veteran.  The Veteran reported that during these encounters he "wanted to call out" and "wanted to ask for help" but he was unable to say anything.  The Veteran stated that he believes he was not the only person to experience similar abuse.  The Veteran reported that he received treatment for alcohol poisoning not long after the MST began occurring, and that his alcohol abuse was a direct result of the MST.  The Veteran stated that he first revealed the MST in November 2011 after he attempted suicide and was admitted to a VAMC.  

The Veteran reported to the examiner that due to his inability to reveal his MST to anybody, "nobody really knew him," and that he kept a certain distance from others.  The Veteran noted that he maintained an amicable relationship with his third wife, has regular contact with his children, and maintains contact with high school friends.  The Veteran reported that he was in a mutually abusive relationship with his most recent girlfriend who had placed a restraining order against him.  In addition, the Veteran reported that he was previously employed as a substance treatment counselor and that he "was good at it."  The Veteran reported that he was subsequently a union pipefitter but lost his job in the economic downturn.  The Veteran stated that his mental health had diminished during that time.  The Veteran expressed interest in becoming a peer counselor for male victims of MST.  The Veteran reported that he was sober since August 2012, that he attends several AA support groups during the week, and that he participates in group and individual counseling. 

The examiner noted that the Veteran's response to the MST involved intense fear, helplessness, or horror, that the Veteran experienced recurrent and distressing recollections of the event, including images, thoughts or perceptions, and had recurrent distressing dreams of the event.  The examiner also noted that the Veteran had made previous efforts to avoid thoughts associated with the MST, made efforts to avoid activities, places or people that arouse recollections of the MST, and experienced a feeling of detachment or estrangement from others and difficulty with trust.  In addition, the examiner noted that the Veteran had difficulty falling or staying asleep, and he was awakened by nightmares, and sometimes he was unable to return to sleep.  The examiner noted that the Veteran experienced irritability or outbursts of anger, and that the Veteran was easily startled and on edge when people were close behind him.  He "keeps his back away from the door and near the wall, [because] '[he] want[s] to see what is going on.'"  The examiner noted that the Veteran was capable of managing his financial affairs.  The examiner opined that the PTSD symptoms described cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner also opined that the Veteran's substance dependence was most likely a coping skill utilized to manage the emotional response the Veteran experienced as a result of the MST.  The examiner assigned a GAF score of 60.

VA treatment records from an August 2014 mental health progress report noted the same symptoms as the January 2013 VA examination.  The physician noted that no new risk factors relevant to suicide or homicide were reported.  The physician also noted that the Veteran "has demonstrated significant difficulty in adapting to stressful circumstances within the past year."  The physician stated that the Veteran demonstrated experiencing episodes of acute, intense, mood dysregulation often with rapid onset, triggered by stressors that may objectively be considered minor.  The Veteran reported that he had been enrolled in a graduate program since January 2014, but had been unable to complete it due to issues with concentration, stress management, and anxiety.  The Veteran also reported that he had only been able to work sporadic, short-term jobs in the trades/construction, because the environment serves as a trigger and exacerbator of the Veteran's mood disorder, promotes a culture of substance abuse, and can be isolating.  The Veteran reported issues with short-term memory that impacted his ability to encode and retain new information, and issues with long-term memory such that he was unable to recall periods of time from when he was overseas and suffered MST.  The Veteran reported that he has strong reactions to what he perceives as injustice, and this has resulted in physical and verbal altercations with others.  The physician noted that the Veteran suffers from ongoing sleep disturbances with nightmares.

Analysis

The Board finds that, for the entire appeal period, the Veteran's PTSD is primarily manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: suicidal ideation; depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of short-term memory; impairment of concentration; impairment of insight and judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; difficulty in establishing and maintaining effective work and social relationships; irritability; anger; nightmares; flashbacks; exaggerated startle response; avoidance; isolation; and mood swings.  Therefore, having considered all the evidence of record and the applicable law, the Board finds that for the entire appeal period a 70 percent rating, but no higher is warranted. 

The Board notes that the Veteran was assigned GAF scores of 25, 55-60, 55, 60, and 60, suggesting no more than moderate impairment, which is consistent with a 50 percent rating.  The GAF scores are not determinative by themselves.  The Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 70 percent disability rating but no higher.

The January 2013 VA examiner opined that the Veteran's PTSD symptoms described cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  This finding is also consistent with the Veteran's assertions that he struggles to maintain social and occupational relationships, that he lacks trust in others, and has been unable to secure and maintain employment because jobs in the trades or construction serve as a trigger and exacerbator of his mood disorder and promote a culture of substance abuse.  In addition, the Veteran reported being unable to complete a graduate program due to anxiety, impaired focus, and stress management issues. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  The high rating of 70 percent is recognition that the Veteran's PTSD has a significant impact on his ability to work. 

What is very evident throughout the entire appeal period is that the Veteran has severe problems with maintaining both personal and professional relationships, and has significant difficulty in adapting to stressful circumstances.  For example, the Veteran was divorced three times, and was involved in a physical altercation with a previous girlfriend.  In addition, the Veteran suffers from a lack of trust of others, gets involved in physical and verbal altercations when he witnesses perceived "injustice," and is 'triggered' by the isolating environment found in the workplace, and culture of substance abuse among the trades and construction occupations.  Symptoms of the Veteran's PTSD have also resulted in periods of dramatic substance abuse, and impaired his ability to succeed in academic pursuits.  In addition, the Veteran has recently attempted to pursue short-term jobs but was unable to maintain them.  The Veteran, however, is motivated to achieve some level of success professionally, as evidenced by his enrollment in a graduate program, his sense of accomplishment from previous employment, and desire to work with others who suffer from MST.  Significantly, the Veteran has had two suicide attempts, and at least one instance of clear suicidal ideation is noted in his VA treatment records.  However, in more recent VA treatment records the Veteran repeatedly denied homicidal or suicidal ideation.  The Veteran has also been able to maintain positive relationships with his ex-wife, children, and high school friendships.  This is evidence that shows that the Veteran's PTSD symptoms do not result in total impairment.  In addition, although the Veteran experienced periods of homelessness, the Veteran was repeatedly noted as clean and dressed, well-spoken, present, and oriented throughout his visits with VA physicians.  This is evidence that the Veteran's PTSD symptoms are not so severe and frequent as to render him unable to perform activities of daily living, including maintenance of minimal personal hygiene.  Rather, a 70 percent rating contemplates occasional neglect of personal appearance and hygiene.  Finally, the Veteran also complains of memory problems to the extent that he has difficulty encoding and retaining new information, or "getting a good grasp" on his studies.  The Veteran reports being unable to recall some traumatic events that took place while he was in service.  The Board finds that a 70 percent rating contemplates the severity of memory loss reported by the Veteran.  Indeed, the record does not reflect that the Veteran's memory loss is significant for inability to remember routine events, own occupation, or own name.  Consequently, the Board finds that the Veteran's PTSD symptomatology more nearly approximates the type of symptoms associated with a 70 percent rating but not a 100 percent rating. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  The Board finds that staged ratings are not warranted. 

In sum, reasonable doubt is resolved in favor of the Veteran to the extent indicated and the Board finds that a 70 percent rating for the entire appeal is warranted.  38 U.S.C.A. 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In regards to the Veteran's PTSD, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A higher initial rating of 70 percent for PTSD is granted for the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Tinnitus

The Veteran contends that he has tinnitus as a result of noise exposure during active service.

The Veteran was afforded a VA examination in January 2013 to determine the nature and etiology of the Veteran's tinnitus.  On examination, the Veteran reported that his tinnitus had onset "at least 10 years ago."  However, the examiner was unable to render an opinion as to the etiology of the Veteran's tinnitus, as the c-file was not available for review.  In February 2013, the same audiologist provided an opinion based on a review of the Veteran's c-file and the results of the January 2013 examination.  The examiner opined that the Veteran's tinnitus was not related to his military service.  The examiner's rationale noted that the Veteran denied ear, nose, and throat trouble on multiple occasions including at enlistment in May 1975, in November 1975, in September 1978, at exit in May 1979, and September 1994, and there were no reports of tinnitus within the Veteran's SMRs.  In addition, the examiner noted that during the January 2013 examination, the Veteran reported that his tinnitus began 10 years ago, which is 24 years post-military discharge.  The examiner explained that due to documented normal hearing thresholds at discharge and also due to the reported onset of tinnitus, occurring much after military service (around 2003), it was the opinion of this examiner that the Veteran's tinnitus was less likely as not related to military service.  

In light of VA Training Letter 10-02 (which has been rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project) which provides that "[t]he onset [of tinnitus] may be gradual or sudden, and individuals are often unable to identify when tinnitus began" and "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurs" and "[t]herefore, delayed-onset tinnitus must be considered," the Board finds that an addendum opinion should be obtained. 

TDIU

As noted above, the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, lay evidence of unemployability due to service-connected PTSD was submitted at the VA examinations.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.  On remand, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the January 2013/February 2013 VA examination/opinion.  The examiner should receive a copy of this Remand and review the Veteran's file.  The examiner must state in the examination report that the file has been reviewed.  After a review of the record, the examiner should offer an opinion regarding the following:

In light of VA Training Letter 10-02 (which has been rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project) which provides that "[t]he onset [of tinnitus] may be gradual or sudden, and individuals are often unable to identify when tinnitus began" and "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurs" and "[t]herefore, delayed-onset tinnitus must be considered," is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's tinnitus is etiologically related to in-service military noise exposure on a delayed-onset theory of causation?

All opinions should be supported by a clear rationale.

2.  Notify the Veteran pursuant to 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), including providing an explanation as to what information or evidence is needed to substantiate a TDIU claim.  Additionally, the Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, adjudicate the claims of entitlement to service connection for tinnitus and entitlement to a TDIU in light of all of the evidence of record.  If the claims are denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


